DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 22 (figure 7F) in the reply filed on January 13, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-7, 9-16, 33-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recitation “at least some” renders the claim indefinite.  The quantity of the bulge members limited by the claim is indefinite.
In claim 3, the recitation “at least some” renders the claim indefinite.  The quantity of the bulge members limited by the claim is indefinite.
In claim 5, the recitation “at least some” renders the claim indefinite.  The quantity of the bulge members limited by the claim is indefinite.
In claim 6, the recitation “at least some” renders the claim indefinite.  The quantity of the bulge members limited by the claim is indefinite.
In claim 7, the recitation “at least some” renders the claim indefinite.  The quantity of the bulge members limited by the claim is indefinite.
Claim 9 recites the limitation “at least one bulge member.”  It appears to be a double inclusion of the “plurality of bulge members” recited in claim 1.
Claim 9 recites the limitation “at least one bulge member is located above the drip emitters.”  Figure 7F shows the bulge members located below the drip emitters.  It is uncertain whether claim 9 is readable on the elected species.
Claim 10 depends on a canceled claim.
The term "adjacent" in claim 10 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The location limited by the claim is indefinite.
In claim 11, the recitation “a pipe” appears to be a double inclusion of the “pipe” and/or the “pipe wall” recited in claim 1.
In claim 11, the recitation “at least some” renders the claim indefinite.  The quantity of the bulge members limited by the claim is indefinite.
The term "adjacent" in claim 12 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for The location limited by the claim is indefinite.
In claim 13, the recitation “at least some” renders the claim indefinite.  The quantity of the bulge members limited by the claim is indefinite.
Claim 13 recites the limitation "the pipe axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, the recitation “at least some” renders the claim indefinite.  The quantity of the bulge members limited by the claim is indefinite.
In claim 15, the recitation “several” renders the claim indefinite.  The quantity limited by the claim is indefinite.
The term "adjacently" in claim 15 is a relative term which renders the claim indefinite.  The term "adjacently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The location limited by the claim is indefinite.
In claim 16, the recitation “two fold locations” appears to be a double inclusion of the “spaced apart fold locations” recited in claim 15.
The term "adjacent" in claim 33 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The location limited by the claim is indefinite.
In claim 34, the recitation “an inner side” appears to be a double inclusion of the “inner face” recited in claim 1.
Claim 39 recites “a plurality of circumferentially spaced apart ribs.”  It is uncertain whether the ribs are a double inclusion of the “bulge members” recited in claim 1.  The specification discloses, in paragraphs 022 and 024 that the bulge members are rib-like structures.
Claim 39 recites the limitation "the axial direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites “at least two ribs protruding from the inner surface of the pipe wall.”  It is uncertain whether claim 40 is readable on elected Species 22 (figure 7F).  Figure 7F shows no ribs protruding from the inner surface of the pipe wall.
Claim 41 depends on itself.
In claim 42, the recitation “a pipe” appears to be a double inclusion of the “pipe” and/or the “pipe wall” recited in claim 1.
Claim 43 recites “a plurality of circumferentially spaced apart ribs.”  It is uncertain whether the ribs are a double inclusion of the “bulge members” recited in claim 1.  The specification discloses, in paragraphs 022 and 024 that the bulge members are rib-like structures.
Claim 43 recites “at least two ribs protruding from the inner surface of the pipe wall.”  It is uncertain whether claim 40 is readable on elected Species 22 (figure 7F).  Figure 7F shows no ribs protruding from the inner surface of the pipe wall.
In claim 46, the recitation “a pipe” appears to be a double inclusion of the “pipe” and/or the “pipe wall” recited in claim 1.
Claim 47 recites “at least two ribs protruding from the inner surface of the pipe wall.”  It is uncertain whether claim 40 is readable on elected Species 22 (figure 7F).  Figure 7F shows no ribs protruding from the inner surface of the pipe wall.
Applicant should not misconstrue lack of art rejection as indication of allowable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 12 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (3,874,597).
Stephens et al. disclose an irrigation pipe comprising:
a pipe wall comprising:
a base portion 14 having an inner face 30 and an outer face (outer surface of side 14);
a plurality of bulge members 20 extending away from the base portion;
a plurality of axially spaced drip emitters 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK